Per Curiam.
the act of the 14th of June 1836, arbitrators have not power to fill vacancies after the whole number have once been assembled. Where one of them is unable or unwilling to attend, the others are to proceed without him and award if they can agree, or else choose an umpire. There is no provision for proceeding in the absence of more than one. Perhaps the course would be to adjourn over if his attendance would probably be had, or to move the court for a recision of the rule ; but it is clear that no vacancy can be supplied. The proceedings in this case are consequently irregular.
Award set aside.